Citation Nr: 1232273	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected low back strain.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran performed active service from September 1970 to March 1972 and served with the National Guard from January 1992 to January 2001.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO in April 2004.

The Veteran testified from the RO by means of videoconference technology at a hearing with the undersigned Veterans Law Judge in February 2007.  A transcript of the hearing is of record.

In May 2007, the Board remanded the claim to the RO for further development of the record.  

In June 2008, the Board promulgated a decision that denied the Veteran's claim of service connection for a right ankle disorder.

The Veteran appealed the June 2008 decision to the United States Court of Appeals for Veterans Claims (Court).

In a January 2010 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacating the June 2008 decision as to the issue of service connection for a right ankle disorder, to include as secondary to a service-connected low back strain and remanding the matter to the Board for further proceedings.

In March 2010, the Board remanded the case to the RO for additional development of the record.  

In June 2011, the Veteran requested the claim to be transferred to the State of Florida where he resided.

In June 2011, the Veteran asserted clear and unmistakable error (CUE) in the denial of service connection for his right ankle disability.  However, a claim of CUE, as defined by 38 C.F.R. § 3.105(a), may only be brought against a prior decision which is "final and binding."  38 C.F.R. § 3.105(a) (2009); see Fugo v. Brown, 6 Vet. App. 40 (1993).  


FINDINGS OF FACT

1.  Service connection is in effect for a low back disability, currently rated as 40 percent disabling, effective on August 15, 2007.

2.  The currently demonstrated right ankle disability is shown as likely as not to have been caused by the service-connected low back disability.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by an ankle strain is proximately due to or the result of the service-connected low back disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that to the extent that action taken is favorable to the Veteran, a full discussion of VA's duties to notify and assist is not required.  

The Veteran asserts that his chronic right ankle strain is due to the service-connected low back disability.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 

The service treatment records (STRs) showed complaints of low back problems during his period of active service.  A muscle spasm was diagnosed in July 1971.  The spine was noted to be normal at discharge from service in March 1972.

The Veteran also complained of a low back injury during a period of active duty for training in July 1994.  He was diagnosed with a lower back strain.  

The Veteran then complained of a lower back impairment in April 1997 due to his work as a letter carrier.  There is also evidence of low back complaints in December 2002 when the Veteran reported being awarded Workers Compensation.  

The Veteran was examined by VA in October 2003 and diagnosed with a lower back sprain/strain with intermittent radiculopathy.  The examiner stated that it was impossible to determine what occurred in service and what was secondary to the Workers Compensation injury in December 2002.

Subsequent to service, the Veteran received treatment at a private medical facility from April 1996 to May 2003 for various disorders, including his service-connected low back disorder and the claimed right ankle condition.  

An April 1997 employment record showed findings of hand, back and leg pain associated with L4 to L5 small bone spurs.  

In May 2001, the Veteran complained of back pain radiating down the right leg into the ankle.  Notably, in May 2001, a private physician specifically opined that the sciatic nerve irritation caused by his progressing back problems was the root cause of the ankle pain.

In October 2001, the Veteran had an MRI (magnetic resonance imaging) that showed moderate changes in L4-L5 and disc protrusion at L3-L4.  The Veteran started physical therapy.  The examiner advised the Veteran that his back and right leg pain symptoms were caused by his employment and would continue as long as the Veteran continued his employment.  The Veteran was prescribed medication for management of his pain.

In an October 2002 treatment record, the Veteran complained of having back pain that radiated down the right leg to the ankle.  He was diagnosed with degenerative disc disease at L4-L5.  There was a notation to "rule out" lumbar radiculopathy.  

An October 2002 private treatment record reported that the Veteran was first seen for back pain in April 1997.  The Veteran returned in October 1998 with complaints of back pain and right elbow pain.  A subsequent October 1998 MRI confirmed L4-L5 had degenerated since April 1997.

In a November 2002 record, the Veteran complained of having low back pain with radiation to the right ankle.  Physical therapy offered no relief, and medication offered only minimal relief.  He reported the pain symptoms had been ongoing since 1997.

The examiner opined that it could be the result from repetitive injury from driving and carrying a heavy mail bag over a long period of time.  However, the examiner explained that there were also a multitude of non-occupational related causes for the back disorder.

An October 2003 VA examination report noted that the Veteran described having radicular symptoms stemming from his herniated disc in the lumbar spine radiating down to his right ankle.

The VA examiner stated that the right ankle disorder was not an ankle disorder, per se, as it was the sciatic pain referred to the right ankle.  The Veteran was diagnosed with lower back sprain/strain, and with lumbar radicular features radiating down the right leg intermittently.

An August 2007 VA examination report indicated that the Veteran had spontaneous onset of right ankle pain in 1998 to 1999 when he was in service.  He reported being treated for his right ankle condition in service after the onset of pain with medications, although he did not undergo any x-ray testing.  He denied having any other right ankle injury since his discharge from service.

The Veteran was diagnosed with right ankle strain, mildly active at the time of the examination.  The examiner opined that, based on a review of the claims file and evaluation of the right ankle, the right ankle strain was not due to or aggravated by the service-connected lumbar spine condition.

The private and VA treatment records showed findings of diffuse low back pain with radiation to the right ankle.

In the Joint Motion, the Parties agreed that the Board "failed to provide an adequate statement of reasons and bases" and "misstated the degree of certainty with which the May 2001 examiner opined" in affording greater probative weight to an August 2007 VA opinion based solely on the fact that the VA examiner had reviewed the Veteran's claims file.  

An April 2010 VA examiner documented the history of the ankle disability in detail.  The claims file was not available for review, but the VA examiner was able to review the October 2003 and August 2007 VA examination reports.  He concluded that it was at least as likely as not that the right ankle disability was due to or aggravated by the lumbar spine condition.

In a June 2010 VA medical opinion, the examiner reviewed the claims file and concluded, in part, that it was "just as likely as not that the right ankle condition was not related to the service-connected low back condition as the Veteran's employment history was significantly affected by his work-related low back condition indicating that the percentage of disability;" and that, "it was more likely than not to be overwhelmingly related to the low back condition related to the motor vehicle accident and the Workers Compensation injuries rather than the service-connected low back condition."

A May 2012 VA medical opinion diagnosed the Veteran with a right ankle strain.  After review of the claims file, the reviewing orthopedic physician stated that it was more likely than not that the right ankle disability was not caused or aggravated by his service-connected low back disability.  His explanation was premised on the Veteran's course of treatment.  He stated that there was no evidence of a neurological deficit in the right lower extremity that would cause a right ankle sprain/strain as reflected by the normal electromyography studies in November 2002.  

Overall, the medical evidence of record in favor of nexus to service includes the May 2001 statement by the private physician and the April 2010 VA examination.  The medical evidence against nexus to service includes the August 2007 and June 2010 and March 2012 VA medical opinions.  

The May 2012 VA medical opinion is factually flawed in that the Veteran complained of radiating pain to the right ankle from degenerative changes to his lower spine prior to his Workers Compensation injury in December 2002.  (See October 2002 November 2002 treatment records).  Even if there was no neurological deficit per se, there was clearly sciatic pain to the right ankle.  (See October 2003 VA examination.)  The specialist did not address the opinions of record or offer an explanation that was more persuasive than the positive nexus opinions of record.

There is consensus amongst the medical opinions that the Veteran has a diagnosis of a back disability and ankle strain or sprain.  The evidence is relative equipoise in showing the ankle strain or sprain as likely as not was due to the service-connected back disability.  

None of the opinions is found to have definitively dissociate the claimed right ankle condition from his service-connected disability, the Board affords the June 2010 VA examiner's opinion most probative value as it is the most favorable to the Veteran.  See Flash v. Brown, 8 Vet. App. 332, 339 (1995) ("Board may not rely on its own unsubstantiated medical conclusions to reject expert medical evidence in the record; rather, the Board may reject a claimant's medical evidence only on the basis of other independent medical evidence"); see also Thurber v. Brown, 5 Vet. App. 119, 122 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions).  

Although the June 2010 relied on the Veteran's reported history, this history is consistent with the evidence of record, including his STRs, showing an understanding of the case sufficient for a probative medical opinion.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a) (2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Here, the Veteran is competent to attest to nature of his symptomatology and describe the factors leading the onset of the right ankle pain.  The Veteran's lay statements are credible and consistent with the medical evidence of record.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim as to the theory of service connection.  The Veteran, however, is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e., where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In resolving all reasonable doubt in favor of the Veteran, service connection for a right ankle strain or sprain is warranted.  


ORDER

Service connection for the right ankle strain or sprain as secondary to the service-connected lower back disability is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


